AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 5th day of December, 2013, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Kellner Long/Short Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Amended Exhibit DD is hereby superseded and replaced with Amended Exhibit DD attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. Hess Name:Michael R. McVoy Title: President Title: Executive Vice President Kellner 1 Amended Exhibit DD to the Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added Kellner Merger Fund Kellner Event Fund Kellner Long/Short Fund On or after December 5, 2013 Multiple Series Trust FUND ACCOUNTING, FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE at June, 2012 Annual Fee Based Upon Average Net Assets Per Fund* basis points on the first $ million basis points on the next $ million basis points on the balance Minimum annual fee:$ per fund § Additional fee of $ for each additional class § Additional fee of $ per manager/sub-advisor per fund Services Included in Annual Fee Per Fund § Daily Performance Reporting § Advisor Information Source Web Portal § USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees (Per Advisor Relationship/Fund)* § $ /fund (subject to change based on Board review and approval) § $ for each additional fund (subject to change based on Board review and approval) § $ / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs (including GICS, MSCI, etc), postage, stationery, programming, special reports, proxies, insurance, EDGAR/XBRL filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing, conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board book portal (BookMark), and additional services mutually agreed upon. * Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature is not required at December 5, 2013 as the Fund Administration fees are not changing. Kellner 2 Amended Exhibit DD (continued) to the Advisors Series Trust Fund Administration Servicing Agreement FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at June, 2012 Annual Legal Administration (INCLUDED IN ANNUAL FEE) Add the following for legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements: § $ additional minimum Additional Services(NOT INCLUDED IN ANNUAL FEE) § New fund launch – as negotiated based upon specific requirements § Subsequent new fund launch – $ /project § Subsequent new share class launch – $ /project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Compliance Services (Charles River) § Base fee – $ /fund per year § Setup – $ /fund group § Data Feed– $ /security per month Section 15(c) Reporting § $ /fund per report – first class § $ /additional class report Equity Attribution (Morningstar Direct) § $ first user § $ second user § $ thereafter BookMark Electronic Board Book Portal § USBFS will establish a central, secure portal for Board materials using a unique client board URL. § Your Fund Administrator will load/maintain all fund board book data for the main fund board meetings and meetings. § Features password-protected, encrypted servers with automatic failover. § Training and ongoing system support. § Accessible from your smart phone or iPad. § Allows multiple users to access materials concurrently. § Searchable archive. § Ability to make personal comments. Annual Fee § users - $ (includes 3 GB of storage) § users - $ § users - $ § users - $ Additional Storage:3 GB included in annual charge; $ for each additional 5 GB of storage Daily Pre- and Post-Tax Performance Reporting (INCLUDED IN ANNUAL FEE) and/or SubAdvisor Performance Reporting § Performance Service – $ /CUSIP per month § Setup – $ /CUSIP § Conversion – quoted separately FTP Delivery – $ setup /FTP site Kellner
